UNITEI) STATES DISTRICT COURT
NORTHERN DISTRICT OF ILLINOIS

EASTERN DIVISION
TOWER COMMUNICA’I`IONS )
EXPERT, LLC, )
Plaint:iff, § No. 18 C 2903
v. § Chief Judge Rubén Castillo
TSC CONSTRUCTION, LLC et al., g
Defendants. g

MEMORANDUM OPINION AND ORDER

Tower Cominunications Expeit, LLC (“Plaintiff’) filed this action against TSC
Construction, LLC (“TS C”), Gary Juknevicius (“.luknevicius”), Ruslan Tulegenov
(“Tulegenov”), and Nurlan Kosmaiylov (‘°Kosmaiylov,” collectively, the “Defendants”), alleging
that they violated the federal Defend Trade Secrets Act (“DTSA”), 18 U.S.C. § 1836 et seq., the
Illinois Trade Secrets Act (“ITSA”), 765 ILL. COMP. STAT. 1065/1 et seq., and that they
committed several business torts under Illinois laW. (R. l, Com_pl. 1§1[ 35~77.) Julcnevicius and
Tulegenov filed a joint motion to dismiss Plaintiff’s complaint pursuant to Fedei‘al Rules of Civil
Procedure lZ(b)(Z) and 12®)(6), and TSC filed a separate motion to dismiss pursuant to the
same rules. (R. 16-1, Individuai Defs.’ Mot.; R. l9, TSC’s Mot.) Both motions argue that
Plaintiff fails to state a claim and that the Coui't lacks personal jurisdiction over Defendants.
(R. 16-1, Individual Defs.’ Mot. at 1-3; R. 19, TSC’s l\/lot. at 1-3.) For the reasons stated beloW,
both motions to dismiss are granted

BACKGROUND
Plaintiff alleges that it is “a Nevada limited liability company” With its principal place of

business in DuPage County, Illinois. (R. l, Compl. 11 3.) Defendant TSC is alleged to be “a NeW

 

York limited liability company” with its principal place of business in Johnson City, New York.
(Ia'. 1 4.) Plaintit`f alleges that TSC operates in the Chicago area through its agent, Antal Andrin
(“Andrin”), and that TSC is registered to do business in Illinois. (Id. ; R. 22, Greenan Decl. at l.)
TSC, howeyer, has no offices or other facilities in Illinois. (R. 22, Greenan Decl. at l.) As for the
other Defendants, Plaintit`t` alleges that Jul<nevicius is a North Carolina resident, that Tulegenov
is a Virginia resident, and that Kosmaiylov is a Texas resident (R. l, Compl. 111[ 5-7.)

Plaintiff and TSC are companies that compete for construction contracts to build and
repair Wireless communication infrastructure such as telecommunication towers (Id. 1111 l~2, 10.)
ln 2017, both companies Were Working on the same construction project in North and South
Carolina, and during this proj ect, TSC allegedly “poached [Plaintiff’ s] employees and
subcontractors, encouraged them to obtain and disclose [Plaintit`t” s] confidential information and
trade secrets, and encouraged them to solicit additional subcontractors and employees of
[Plaintit`t].” (Id. 11 2.)

Juknevicius and Tulegenoy Were Plaintift’s employees until April 8 and May l, 20l7,
respectively (Id. 11 25.) Juknevicius Was later hired by TSC as a project manager to help TSC
establish an ofice in North Carolina. (R. 16~2, Jul<nevicius At`f. at 2.) He started Worl<ing for
TSC on May l, 20l7. (Id.) Like Julmevicius, Tulegenov also allegedly began Working for TSC
shortly after his employment With Plaintiff ended. (R. l, Compl. 1l 6.)

Juknevicius’ and Tulegenov’s employment agreements With Plaintiff provided that they
could network for any company Worl<ing on the same project as Plaintit`f for a period of six
months after their employment ended. (Id. 1111 l7-18; R. l-Z, Jul<nevicius Emp’t Agreement at 2;
R. 1-3, Tulegenov Emp’t Agreement at l.) The agreements also had a provision that prohibited

them from soliciting Plaintiff’s employees for a year after the end of their employment, and they

 

also had confidentiality provisions that prevented Jul<nevicius and Tulegenov from disclosing
Plaintiff’ s confidential information to a competitor Witliout Plaintiff’s authorization (R. l,
Compl. 1[1[ 19-20; R. 1-2, Jul<:nevicius Emp’t Agreement at 2; R. l-3, Tulegenov Emp’t
Agreement at 1-2.) ln addition, both employment agreements provided that “[a]ll controversies
or claims arising out of or relating to this agreement . . . shall be decided in . . . arbitration,”
Which Will “take place in l)uPage County, [lllinois]” and that “[t]he Arbitration Will be governed
by the laws of the state of Illinois.”l (R. 1~2, .Tul<nevicius Emp’t Agreement at 6; R. 1~3,
Tulegenov Emp’t Agreement at 4.)-

Kosmaiylov Was Plaintiff’s subcontractor until l\/lay 5, 2017. (R. l, Compl. 1 25.) Like
Jul<;nevicius’ and Tulegenov’s employment agreements, the subcontractor agreement With
Kosmaiylov contained confidentiality, non-solicitation, and non~compete provisions (Id. il 23 ;
R. l-4, Subcontractor Agreement at 2-3.) The non-compete provision prohibited Kosmaiylov
from Working for any company involved With the same project as Plaintiff for a period of six
months after the subcontractor agreement ended, and the non-solicitation provision prohibited
him from recruiting Plaintiff’ s contractors and employees for a period of 18 months after the
subcontractor agreement ended. (R. 1-4, Subcontractor Agreement at 3.) While they Worked for
Plaintiff, Kosmaiylov, lul<_nevicius, and Tulegenov Were allegedly “privy to specialized,
confidential information about [Plaintiff’ s] business; including information about [Plaintiff’ s
customers[,] suppliers[,] [] staffing[,} and budgeting projects.” (R. l, Compl. 1{ 24.)

Plaintii"f claims that Jul<nevicius, Tulegenov, and Kosmaiylov left Plaintiff to Work for
TSC Within six months after they had stopped Working for Plaintiff, began recruiting Plaintifi“ s

employees to work for TSC, and shared Plaintifi"’s confidential information With TSC. (Id. 1[ 25.)

 

1None of the parties in this case, however, have moved to compel arbitration

3

 

Plaintiff asserts that Defendants carried out their efforts to “poac ” Plaintiff"s employees and
obtain Plaintiff’s confidential information through Andrin, who Plaintiff alleges Was TSC’s
“agent.” (Id. 1[1[ 15, 27~28.) As part of this effort, Juknevicius allegedly asked Andrin to send him
Plaintiffs confidential files and recruited Plaintifi" s employees to leave Plaintiff and join TSC.
(Id. j[‘jl 27~30.)

TSC has not brought any lawsuit in illinois, nor does it own any propeity or bank
accounts in illinois (R. 22, Greenan Decl. at l.) TSC does not regularly provide or distribute any
goods or services in illinois. (Ici. at 2.) TSC’s marketing does not target illinois i‘esidents, and,
during the time implicated by the complaint, TSC had no employee that was an illinois resident
(Id.) During the same time period, TSC had worked on a total of 1,499 cellular towers, and nine
of those towers were located in illinois (Id.) The last time TSC installed equipment on a cellular
tower in illinois Was in July 2017. (Id.) During 2017, TSC’s revenue from projects in illinois
comprised 0.8% of its national revenue. (Ia'.) The project in North and South Carolina that is the
subject of the complaint is not related to any of TSC’s projects in illinois (Id.) TSC’s executive
vice president states in a declaration that Andrin “is not and has never been employed in any
capacity by TSC,” and that Andrin “is not and has never been TSC’s agent.” (Id.) He further
states that, to the best of his knowledge, Andrin was Plaintiff"s employee at all times relevant to
the allegations in the complaint (Id.) Jul<nevicius has also submitted an affidavit attesting that
Andrin is not and never has been TSC’s employee or agent, and that Andrin is employed with
Plaintiff in the position of “Safety Director.” (R. 16~2, Juknevicius Aff. at 2.)

Jul<nevicius, Tulegenov, and Kosmaiylov did not work on any TSC project in illinois
(R. 22, Greenan Decl. at 2.) luknevicius has not lived in illinois or owned real property in

illinois since March 2015, and he does not have any “off`ices, statutory agents, telephone listings,

 

or mailing addresses” in lllinois. (R. 16~2, uiuknevicius Aff. at l,) Tulegenov has not lived in
illinois since February 2013 and owns no real property in illinois. (R. 16-3, Tulegenov Aff. at l.)
Like luknevicius, Tulegenov does not have any offices, “statutory agents,” telephone listings, or
mailing addresses in illinois. (Id.) Neither Jul<nevicius nor Tulegenov have any bank accounts,
“licenses[,] or other operations” in Illinois, and they have not “generate[d] any revenues fi'om”
illinois. (R. 16~2, iul<nevicius Aff. at 2; R. 16-3, Tulegenov Aff. at 1-2.) iul<nevicius has not paid
income tax in illinois since 2015, and Tulegenov has never paid income tax in lllinois. (R. 16-2,
Juknevicius Aff. at 2; R. 16~3, Tulegenov Aff. at 2.) A vice president of Plaintiff, however, has
submitted a declaration stating that Andrin sent “files” to Jul<nevicius that were stored on a
computer located in illinois. (R. 27-1, Malkani Decl. at l.)
PROCEDURAL HISTORY

On April 24, 2018, Plaintiff filed its complaint (R. l, Compl.) Plaintiff brings six counts:
a count against luknevicius, Tulegenov, and Kosmaiylov for breach of the non-compete, non-
solicitation, and confidentiality provisions in their contracts with Plaintiff (Count l); a count
against TSC for tortious interference with Plaintiff’ s contractual relationships (Count il); a count
for “unlawful competition” against TSC (Count Ill); violation of the DTSA and iTSA against all
Defendants (Counts lV and V); and a count for constructive fraud against all Defendants (Count
Vl). (l'd. il‘|l 35!77.) Plaintiff served .luknevicius with the complaint on April 30, 20l 8, and it left
a copy of the complaint with a “co-resident” at Tulegenov’s home on June l, 2018. (R. 6,
Reynolds Aff.; R. l3, Sircom Aff.) Plaintiff served the complaint on TSC’s chief executive
officer on April 27, 2018. (R. 5, Hari‘ington Aff.) Plaintiff, however, has not filed with the Court
any proof of service as to Kosmaiylov, and no attorney has appeared in this case on

Kosmaiylov’ s behalf Additionally, Juknevicius and Tulegenov represent that Plaintiff has yet to

 

serve Kosmaiylov, and Plaintiff does not rebut this statement in its filings (R. 16-4, individual
Defs.’ l\/iem. at l n.l; R. 28, Resp. to individual Defs.)

On July 2, 2018, Juknevicius and Tulegenov filed a joint motion to dismiss, and TSC
filed a separate motion to dismiss on the same day. (R. l6-1, individual Defs.’ Mot.; R. 19,
TSC’s l\/iot.) Jul<nevicius and Tulegenov argue that they do not have sufficient contacts with
illinois for the Couit to exercise personal jurisdiction over them pursuant to illinois’ long-aim
statute. (R. 16-4, individual Defs.’ Mem. at 2-7.) They further argue that Plaintiff fails to state a
breach of contract claim because the restrictive covenants at issue are not supported by adequate
consideration and are therefore unenforceable (Id. at 7-8.) With respect to Plaintiff’ s federal and
state law trade secret claims, .luknevicius and Tulegenov contend that those claims must be
dismissed because Plaintiff does not identify the precise trade secret that was misappropriated or
that it reasonably protects the secrecy of its confidential information (Id. at 8-11.) Jul<nevicius
and Tulegenov maintain that the Court should dismiss Plaintiff s constructive fraud claim
because Plaintiff fails to allege any fiduciary duty or benefit conferred upon them from any
alleged fraud. (Id. at 11-12.) Finally, they argue that Plaintiff is not entitled to any injunctive
relief as a matter of law because the restrictive covenants at issue have expired, which renders
moot any request for injunctive relief based on those covenantsl (Id. at 12.)

Like iulmevicius and Tulegenov, TSC argues that the Court lacks personal jurisdiction
over it pursuant to illinois’ long-arm statute. (R. 19-1, TSC’s l\/iem. at 2-7.) l\/iore specifically,
TSC argues that it lacks sufficient contacts with illinois to subject it to general personal
jurisdiction or specific personal jurisdiction because TSC has a negligible presence in illinois

and none of its activities were directed towards anyone in illinois (Id. at 6-7.)

 

TSC also contends that Plaintiff fails to state any cognizable claim. (Id. at 7-21.) First,
TSC argues that Plaintiff’ s tortious interference claim fails because Plaintiff’ s restrictive
covenants are unenforceable, and because Plaintiff fails to sufficiently allege any of the elements
for tortious interference under illinois law. (Id. at 8-14.) Next, TSC maintains that the Court
should dismiss Plaintiff’s “unlawful competition” claim because that claim is nothing more than
a tortious interference claim, which Plaintiff fails to adequately plead. (Id. at 14-15.)
Additionally, like .iuknevicius and Tulegenov, TSC argues that Plaintiff’ s request for injunctive
relief is moot, and that Plaintiff fails to plead enough facts that give rise to a plausible claim
under the DTSA and iTSA. (Ici. at 15-18, 20-21.) Finally, TSC asserts that Plaintiff’ s
constructive fraud claim is subject to dismissal because it is preempted by the iTSA. (Id. at 18-
20.) TSC also argues that the Court should dismiss this claim because the restrictive covenants at
issue are unenforceable; accordingly, no fiduciary duty could have been breached that might give
rise to a constructive fraud claim. (Id.)

Plaintiff filed separate responses to both motions to dismiss (R. 27, Resp. to TSC; R. 28,
Resp. to individual Defs.) in response to Juknevicius’ and Tulegenov’s motion, Plaintiff argues
that the Court has personal jurisdiction over Juknevicius and Tulegenov because they caused an
injury in illinois and were subject to employment “contracts governed by illinois law with an
illinois company[.l” (R. 28, Resp. to individual Defs. at 2-3.) Plaintiff also maintains that it
pleads enough facts for its claims against Juknevicius and Tulegenov to survive a motion to
dismiss for failure to state a claim. (Id. at 3-8.)

in response to TSC’s motion, Plaintiff argues that the Court has personal jurisdiction over
TSC because TSC knew that Plaintiff was “an illinois-based company,” and therefore TSC knew

that any injury to Plaintiff would occur in illinois (R. 27, Resp. to TSC at 2-3.) Plaintiff also

 

contends that jurisdiction over TSC is proper because Plaintiff alleges that TSC perpetrated its
scheme to solicit Plaintiff’ s employees through Andrin, who resides in illinois and sent
iuknevicius “files” that were stored on a computer in illinois (Id. at 3.) Plaintiff argues that
Andrin acted as TSC’s agent, which is demonstrated by text messages from Andrin to
.iuknevicius that are attached to the complaint; therefore, Andrin’s contacts with illinois are
imputed to TSC and are enough for the Court to exercise personal jurisdiction over TSC. (Id. at
3-5.) Finally, as to TSC’s arguments that the complaint fails to state a claim, Plaintiff argues that
it has plausibly alleged all the claims it brings against TSC. (Id. at 5-16.)
LEGAL STANDARD

Turning first to Defendants’ motions to dismiss pursuant to Rule l2(b)(2), a motion to
dismiss under that rule tests whether the Court has personal jurisdiction over a defendant FED. R.
CIV. P. l2(b)(2). “Once a defendant has moved for a dismissal based on the lack of personal
jurisdiction, the plaintiff bears the burden of demonstrating the existence of jurisdiction.” litiin v.
Ski Enter. Corp. of Wisc., 783 F.3d 695, 697 (7th Cir. 20l5) (citation and internal quotation
marks omitted). An evidentiary hearing is required if facts material to a determination of
personal jurisdiction are in dispute2 Hyarr hit ’l Corp. v. Coco, 302 F.3d 707, 713 (7th Cir.
2002); see also Fuchs v. Menczrd, Inc., No. l7-CV~0l'/'52, 2017 WL 4339821, at *2 (N.D. ill.
Sept. 29, 2017) (deciding l2(b)(2) motion without an evidentiary hearing because “no facts that
are necessary to decide the issue were in dispute and neither side requested an evidentiary
hearing”). “Where, as here, the district court rules on a defendant’s motion to dismiss based on

the submission of written materials without holding an evidentiary hearing, the plaintiff need

 

2 Neither party has requested an evidentiary heai'ing.

 

only make out a prima facie case of personal jurisdiction.” N. Grain Mctg., LLC v. Greving, 743
F.3d 487, 491 (7th Cir. 2014) (citation and internal quotation marks omitted).

The parties may submit affidavits to support their arguments for personal jurisdiction,
and “once the defendant has submitted affidavits or other evidence in opposition to the exercise
of jurisdiction, the plaintiff must go beyond the pleadings and submit affirmative evidence
supporting the exercise ofjurisdiction.” Purdue Research Found. v. Sanoji-Synthelabo, S.A. , 338
F.3d 773, 783 (7th Cir. 2003); see also Telemedfcine Sols. LLC v. Wozdeight Techs., LLC, 27
F. Supp. 3d 883, 892 (N.D. lll. 2014) (observing that, once the defendant submits affidavits or
other evidence showing a lack of personal jurisdiction, the plaintiff may not “merely rest on the
allegations in its . . . complaint”). The Court accepts as true “any facts contained in the
defendant’s affidavits that remain unrefuted by the plaintiff.” GCIU~Employer Ret Fund v.
Goldfarb Corp., 565 F.3d 10l8, 1020 n.l ('7th Cir. 2009). 'l`he Court, however, also accepts as
true “all well-pleaded facts alleged in the complaint and resolve[s] any factual disputes in the
affidavits in favor of the plaintiff.” Felland v. Clifl‘on, 682 F.3d 665, 672 (7th Cir. 2012).

Defendants also move to dismiss under Rule 12(b)(6), and to survive a motion to dismiss
under Rule l2(b)(6), a complaint must “contain sufficient factual matter, accepted as true, ‘to
state a claim to relief that is plausible on its face.”’ Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009)
(quoting Bell Aff. v. Twombly, 550 U.S. 544, 570 (2007)). “A claim has facial plausibility when
the plaintiff pleads factual content that allows the court to draw the reasonable inference that the
defendant is liable for the misconduct alleged.” Id. at 678. in deciding a motion to dismiss under
Rule lZ(b)(6), the Court must accept the factual allegations in the complaint as true and draw all
reasonable inferences in favor of the plaintiff Kubiak v. Cin ofChicago, 810 F.3d 476, 480-81

(7th Cir. 2016). The Court can consider the complaint itself, “documents that are attached to the

 

complaint, documents that are central to the complaint and are referred to in it, and information
that is properly subject to judicial notice.” Williamson v. Curran, 714 F.3d 432, 436 (7th Cir.
20 l 3).

ANALYSIS

I. Personal Jurisdiction

A. Juknevicius and Tulegenov

Plaintiff argues that the Court has specific personal jurisdiction over iuknevicius, a North
Carolina resident, and Tulegenov, a Virginia resident3 (R. 28, Resp. to individual Defs. at 2-3.)
ln a federal question case such as this one, see 28 U.S.C. § 1331, “a federal court has personal
jurisdiction over the defendant if either federal law or the law of the state in which the court sits
authorizes service of process to that defendant.” Mobile Anesrhesiologisls Chz`., LLC v.
Anesrhesia Assocs. ofHous. Metropiex, P.A., 623 F.3d 440, 443 (7th Cir. 2010). The DTSA does
not expressly authorize service of process on out-of-state defendants like Jul<nevicius and
Tulegenov. See 18 U.S.C. §§ 1831-39; Mission Measur'ement Corp. v. Blackbaud, Inc., 287 F.
Supp. 3d 691, 706 (N.D. lll. 2017) (“The [DTSA] does not have nationwide service of process
that would confer personal jurisdiction over all Defendants, therefore, the Court may exercise
personal jurisdiction over Defendants only if personal jurisdiction would be proper in an lllinois
court.”). Accordingly, the Court may only exercise personal jurisdiction if the requirements for

personal jurisdiction under Illinois’ long~ann statute and the U.S Constitution are satisfied

 

3 Plaintiff does not dispute or otherwise respond to ]uknevicius’ and Tuiegenov’s assertion that the Court
lacks general jurisdiction and instead maintains that the Court has specific personal jurisdiction (See

R. 16-4, lndividual Defs.’ Mem. at 4-5; R. 28, Resp. to Individual Defs. at 2-3.) Plaintiff, therefore, has
not satisfied its burden to establish general jurisdiction over luknevicius and Tulegenov, Sae Kz`pp v. Ski
Enter. Corp. of Wisc., 783 F.3d 695, 697 (7th Cir. 20l5) (noting that, once personal jurisdiction is
challenged by Way of motion to dismiss pursuant to Rule l2(b)(2), the plaintiff bears the burden of
demonstrating personal jurisdiction over the defendants).

l()

 

Mobile Anesfhesiologisls Chi., LLC, 623 F.3d at 443. The lllinois long-arm statute, 735 lLL.
COMP. STAT. 5/2~209(0), “permits the court to exercise jurisdiction to the full extent permitted by
the Due Process Clause of the Fourteenth Amendment.” Brook v. McCormley, 873 F.3d 549, 552
(7th Cir. 2017). “Thus, the state statutory and federal constitutional requirements merge.” fd.

For the Court to exercise specific personal jurisdiction over Defendants, the Court must
“determine whether [they have] sufficient minimum contacts” with lllinois “such that the
maintenance of the suit does not offend traditional notions of fair play and substantial justice.”
Id'. (quoting Int'l Shoe Co. v. Washington, 326 U.S. 310, 316 (1945)). “[T]he contacts supporting
specific jurisdiction can take many different forrns.” uBID, Inc. v. GoDaddy Grp., Iuc,, 623 F.3d
421, 426 (7th Cir. 2010). Specific jurisdiction is “case-linked,” Brisrol~Myers Squibb Co. v.
Superior Court ofCal., S.F. Cty., 137 S. Ct. l773, l785 (2017); thus, contacts supporting
personal jurisdiction must “be directly related to the conduct pertaining to the claims asserted.”
Brook, 873 13 .3d at 552. Specific jurisdiction consists of “three essential requirements: (l) the
defendant must have purposefully availed himself of the privilege of conducting business in the
forum state or purposefully directed his activities at the state; (2) the alleged injury must have
arisen from the defendant’s forum-related activities; and (3) the exercise of jurisdiction must
comport with traditional notions of fair play and substantial justice.” Felland, 682 F.3d at 673
(internal citations omitted).

Plaintiff brings both tort and contract claims against Juknevicius and 'fulegenov. (R. 1,
Compl. fill 35-40, 55-77.) Courts applying the above personal jurisdiction analysis look to
different factors in contract and tort cases to determine whether a defendant has sufficient
contacts with the forum state to exercise personal jurisdiction Felland, 682 F.3d at 674 (“{"l`]he

tort-vs.-contract distinction is highly significant to the personal-jurisdiction analysis.”). ln

ll

 

contract cases, “a contract between a state resident and an out-of-state defendant alone does not
automatically establish sufficient minimum contacts.” Citadel Grp. er. v. Wash. Reg’l Mecl.
Crr., 536 F.3d 757, 761 (7th Cir. 2008). histead, the Court must consider the parties’ °‘prior
negotiations and contemplated future consequences, along with the terms of the contract and the
parties’ actual course of dealing” to determine whether Juknevicius and Tulegenov have
sufficient minimum contacts with lllinois. Icl. When analyzing personal jurisdiction over parties
who have allegedly committed a tort, courts will look to whether plaintiff has shown “(1)
intentional conduct (or ‘intentional and allegedly toitious’ conduct); (2) expressly aimed at the
forum state; (3) with the defendant’s knowledge that the effects would be felt--that is, the
plaintiff would be injured~in the forum state.” Tomlmr'o v. Dworla`n, 601 F.3d 693, 703 (7th
Cir. 2010); see also Guaranteed Rate, Inc. v. Corm, 264 F. Supp. 3d 909, 916-17 (N.D. lll. 2017)
(analyzing personal jurisdiction over defendant related to alleged tort claims under the same
iubric).

First, Plaintiff argues that the Court has personal jurisdiction over Juknevicius and
Tulegenov because “both of them were under contracts governed by illinois law with an illinois
company (TCE) when they jumped ship.”4 (R. 28, Resp. to individual Defs. at 3.) This argument,
however, does not directly address whether luknevicius and Tulegenov purposefully availed
themselves of the privilege of conducting business in lllinois, which looks at factors related to

the parties’ negotiations, course of dealing, and contemplated future consequences such as “who

 

4 Plaintiff, however, does not point to any provision in lul<nevicius’ or Tulegenov’s contracts that
unambiguously selects lllinois law as the law governing the parties’ agreements, and the Court cannot
find any such clause in the employment contracts attached as exhibits to the complaint (See R. l-2,
Juknevicius Emp’t Agrecrnent at l-6; R. l-3, Tulegenov Emp’t Agreement at 1-4.) The employment
contracts instead provide that, in any arbitration between the parties, “[t}he Arbitration will be governed
by the laws of the state of lllinois,” (R. l-2, luknevicius Emp’t Agreement at 65 R. l-3, Tulegenov Ernp’t
Agreement at 4), but nowhere do they provide that the contracts are governed by lllinois law.

12

 

initiated the transaction;” “where the contract was negotiated;” “where the contract was formed;”
and “where performance of the contract was to take place.” Philos Techs., Inc. v. Philos & D,
Inc., 802 F.3d 905, 913 (7th Cir. 20l5).

The project at issue in this case was in North and South Carolina, (R. l, Compl. 1111 13-14,
16), and Plaintiff offers no evidence that any ne gotiations, contract formation, future
consequences related to the employment contracts, performance of the employment contracts, or
any course of dealing took place in lllinois. See Ciraclel Gr'p. chl., 536 F.3d at 76l. On the other
hand, Defendant offers undisputed evidence that Juknevicius and Tulegenov have not lived in
lllinois for many years, (R. l6-2, Jul<nevicius Aff. at l; R. l6~3, Tulegenov Aff. at l), and
therefore that their employment agreements were not performed in illinois This case involves
Defendants and a project located outside of lllinois such that Juknevicius and Tulegenov did not
“purposefully avail” themselves “of the privilege of conducting business in lllinois.” See Gmin
Mlcrg., LLC, 743 F.3d at 492, 496 (dismissing defendant for lack of personal jurisdiction due to
insufficient contacts with lllinois where the defendant’s contractual “duty was to grow his grain
on his Wisconsin farm and deliver it to a Wisconsin grain elevator”). The Court, therefore,
concludes that Plaintiff fails to satisfy its burden to establish personal jurisdiction over
Juknevicius and 'l`ulegenov for purposes of its breach of contract claims. See lsi Bank Cara'
Servs., lnc. v. Parel, No. l7~CV-8744, 2018 WL 3608545, at *4 [N.D. lll. July 27, 2018)
(dismissing case for lack of personal jurisdiction because “Defendants performed all of their
work under the Agreements in New York,” there was “no evidence of any payments, telephone
calls, or communications being made to lllinois,” and “[a]lthough the Agreements contain{ed]
lllinois choice of law clauses, they {did] not contain any clauses in which the parties agree[d] to

have their disputes resolved by courts located in lllinois”); Zep, lnc. v. FirsrAicl Corp., No. 09

l3

 

CV 1973, 2010 WL ll95094, at *4 (N.D. lll. Mar. l9, 2010) (dismissing for lack of personal
jurisdiction a case involving alleged breach of nondisclosure, non-solicitation, and noncompete
provisions in an employment contract because the plaintiff “never allege[d] that any part of the
dealings related to Defendants’ agreements to return materials or non»disclosure, nonsolicitation,
non-recruitment, and non-compete covenants occurred in lllinois”).

Next, Plaintiff argues that its tort allegations provide the Court with personal jurisdiction
over Juknevicius and Tulegenov because: (l) “they committed deliberate torts that they knew
would cause injury in lllinois;” (2) they utilized an “Illinois agent” in their alleged tortious
scheme, Andrin, who “sent Tulegenov’s files to luknevicius;” and (3) c‘files that Andrin sent . . .
were stored on a computer in lllinois.” (R. 28, Resp. to individual Defs. at 3.) The Court,
however, cannot give any weight to Plaintiff s argument that Andrin was Defendants’ agent
because Defendants submit uncontroverted affidavits attesting that Andrin was Plaintiff s
employee and agent, (R. 22, Greenan Decl. at 2; R. 16-2, luknevicius Aff. at 2), and Plaintiff
offers no evidence to rebut these affidavits5 The Court, therefore, accepts as true that Andrin
was Plaintiff’s employee and agent See GCIU~Employer Ret. Funcl, 565 F.3d at 1020 n.l ;
Cenrurz`on Serv. Grp., LLC v. SBMC Healrhcare, LLC, 944 F. Supp. 2d 6l7, 622 (N.D. lll. 2013)
(“Plaintiff did not offer any affidavits or other evidence to contradict the contents of Defendants’
affidavits The Court, therefore, accepts as true any facts contained in the Defendant’s affidavits
or proffered evidence that Plaintiff does not refute.”). In light of this conclusion, the Court rejects

Plaintiff’ s argument that Andrin’s illinois contacts are imputed to the Defendants because Andrin

 

5 Plaintiff, at one point in its response, embraces the fact that Andrin was an agent of Plaintiij not
Defendonts. (See R. 27, Resp. to TSC at 5 (“If anything, the fact that Andrin was an employee of
[Plaintiffj when TSC relied on him for its scheme weighs in favor of this Couit’s jurisdiction over
TSC.”).)

14

 

was Jul<nevicius’ or TSC’s agent (See R. 27, Resp. to TSC at 2-5; R. 28, Resp. to lndividual
Defs. at 2~3.)

Plaintiff s remaining arguments in support of personal jurisdiction are not persuasive to
establish that Jul<nevicius’ and Tulegenov’s conduct “was purposefully directed” at lllinois such
that the Court may exercise personal jurisdiction over them. See Fellanal, 682 F.3d at 674
(citation omitted). From the U.S. Supreme Court’s jurisprudence on personal jurisdiction, the
United States Court of Appeals for the Seventh Circuit has distilled three requirements for
determining whether a defendant’s tortious conduct was c‘purposefully directed” at lllinois: “(l)
intentional conduct (or ‘intentional and allegedly tortious’ conduct); (2) expressly aimed at the
forum state; (3) with the defendant’s knowledge that the effects would be felt_that is, the
plaintiff would be injured#in the forum state.” lai at 674~75.

Plaintiff argues that it suffered an injury in lllinois because it is an “lllinois company.”
(R. 28, Resp. to lndividual Defs. at 3). Standing alone, the fact that Plaintiff suffered injury in
lllinois, however, is insufficient to demonstrate minimum contacts MG Design Assocs., Corp. v.
Cosrar Realiy lnfo., Inc., 224 F. Supp. 3d 621, 631-32 (N.D. lll. 2016); see also Walden v. Fiore,
57l U.S. 277, 290 (2014) (“'l`he proper question is not where the plaintiff experienced a
particular injury or effect but whether the defendant’s conduct connects him to the forum in a
meaningful way.”). Plaintiff offers no evidence showing that the conduct alleged in the
complaint took place in or affected lllinois, and the complaint is directed towards a project in the
Carolinas and out~of-state employees See Guarcmteed Rore, Inc., 264 F. Supp. 3d at 921
(dismissing personal jurisdiction because all of the defendant’s “allegedly tortious activity took
place outside of lllinois, where [he] lived and worked”). Additionally, Plaintiff does not provide

evidence that luknevicius or Tulegenov have “a substantial connection” with illinois as opposed

l5

 

to with North and South Carolina-the states where the construction project at issue was located.
Ariel lnvs., LLC v. Ariel Capiral Advl`sors LLC, 881 F.3d 520, 522 (7th Cir. 2018); see also Zep,
lnc. , 2010 WL 1195094J at *6 (dismissing misappropriation of trade secret case for lack of
personal jurisdiction because the plaintiff “has not alleged that Defendants stole trade secrets
kept in [the plaintiff s] illinois offices or related to its lllinois sales or client base”). Rather,
Plaintiff argues that it was foreseeable that an injury would occur in lllinois because Plaintiff is
an lllinois company, but that fact is insufficient to establish personal jurisdiction See Monco v.
Zolrelc Corp., No. 17 C 6882, 2018 WL 4538728, at *4 (N.D. lll. Sept. 21, 2018) (“[M]ere
foreseeability of harm to plaintiffs who the defendant knows are based in lllinois is
insufficient[.]”). The Court, therefore, finds that plaintiff s allegations and evidence do not
support the exercise of personal jurisdiction over luknevicius and Tulegenov.

Finally, although Plaintiff argues that personal jurisdiction over Juknevicius is proper
because Andrin sent Juknevicius “files” stored on an illinois computer, (R. 27-1, l\/lalkani Decl.
at 1), this fact is not enough on its own to confer jurisdiction over Juknevicius because Plaintiff
has not alleged or demonstrated that these “files” contain information that is implicated by
Plaintiff s tort claims.6 See Brook, 873 F.3d at 552 (explaining that contacts supporting personal
jurisdiction must “be directly related to the conduct pertaining to the claims asserted”); Advancecl

Tacricol Oro'nance Sys., LLC v. Real fiction Pointball, Inc., 751 F.3d 796, 801 (7th Cir. 20l4)

 

6 Instead, a representative of Plaintiff declares that “{t]he files that Antal Andrin sent to luknevicius were
stored on a computer in lllinois” without specifying whether those “files” were confidential information
or information that is referenced in the complaint (R. 27~1, Malkani Decl. at l.) These “files” do not
reasonably appear to be the same information referred to in the complaint, because that information was
allegedly sent by Andrilr through a smartphone and not a computer. (R. l, Compl. '|ijl 28-29, 58.)
Regardless, Plaintiff does not dispute luknevicius’ affidavit, which attests that the files referenced in the
complaint were “employee safety training certificates” for three employees that never worked for TSC.
(R. 16-2, .luknevicius Aff. at 2.) Therefore, these files are not relevant to Plaintiff’ s tort claims based on
TSC’s alleged “poaching” of Plaintiff s employees See Advanced Tacficol Ordnance Sysr, LLC v. Reo'l
Action Pafntl)oll, Inc., 751 F.3d 796, 801 (7th Cir. 2014) (“The relevant contacts are those that center on
the relations among the defendant, the forum, and the litigation.”).

16

 

(“The relevant contacts are those that center on the relations among the defendant, the foruin,
and the litigation.”). The confidential information referenced in the complaint relates to a project
in the Carolinas, and Plaintiff does not refute that Plaintiff’s former employees and
subcontractors working on that project were located outside of lllinois. (R. 1, Compl. 1[1] l3-14,
16', R. 22, Greenan Decl. at 2.) Thus, while Plaintiff alleges that Defendants injured an lllinois
company and used an lllinois company’s information and employees for its advantage on an out~
of-state proj ect, this is not enough to establish personal jurisdiction because virtually all of the
relevant conduct and contacts alleged in the complaint relate to the Carolinas and not lllinois. See
Labresr jul ’i, Inc. v. Cir. Testing Int’l Corp, 766 F. Supp. 2d 854, 864 (N.D. lll. 2011) (“[l]t is the
activity of the defendant, and not the status of the plaintiff, that determines whether jurisdiction
is proper[.]”); see also Walden, 571 U.S. at 290.

Ultimately, Plaintiff has failed to carry its burden to show conduct “purposefully
directed” at lllinois, Fellana’, 682 F.?)d at 674-75, or that either Defendant has a “substantial
connection” with lllinois, Arr`el, 881 F.Sd at 522. lnstead, Plaintiff alleges conduct that occurred
almost exclusively outside of lllinois that harmed its project and interests outside of lllinois.

(R. 1, Compl. ji‘ii l3-l4, 16.) The Court, therefore, concludes that .Tul<nevicius and Tulegenov do
not have enough contacts with lllinois for the Court to exercise personal jurisdiction over them.
See Telemedicine Sols. LLC, 27 F. Supp. 3d at 900 (finding a lack of personal jurisdiction
because “[n] one of Defendant’s alleged contacts_~its website, Facebool; page, Twitter feed, and
conference-based marketing efforts#was targeted or aimed at lllinois, or prompted any more
than happenstance interactions with lllinois residents or businesses.”).

Dismissal is also appropriate because exercising personal jurisdiction over lul<nevicius

and Tulegenov would “offend traditional notions of fair play and substantial justice.” Brook, 873

17

 

F.3d at 552 (citation omitted). Considerations relevant to this analysis include “the burden on the
defendant, the forum State’s interest in adjudicating the dispute, the plaintiffs interest in
obtaining convenient and effective relief, the interstate judicial system’s interest in obtaining the
most efficient resolution of controversies, and the shared interest of the several States in
furthering fundamental substantive social policies.” Burger King Corp. v. Rudzewicz, 471 U.S.
462, 477 (1985) (citation and internal quotation marks omitted).

lulcnevicius and Tulegenov currently have no ties to lllinois, (R. 16-2, luknevicius Aff. at
l; R. 16~3, Tulegenov Aff. at 1); therefore, the burden on them to litigate in lllinois would be
significant Additionally, because the project at issue was outside of lllinois and the employees
TSC allegedly solicited were outside of lllinois, litigating the case in lllinois Would not be
efficient or in furtherance of lllinois’ or the several states’ interests See Labtest Int’l, Inc., 766 F.
Supp. 2d at 864 (finding that exercising personal jurisdiction over the defendant would offend
notions of fair play and substantial justice because the defendant’s records, files, and witnesses
regarding the tortious activity were not located in lllinois and because the tortious conduct
occurred outside of lllinois). As out-of-state residents who had little or no ties to lllinois, (R. l6-
2, Juknevicius Aff. at 1 ; R. 16-3, Tulegenov Aff. at 1), lulmevicius and Tulegenov also could not
have reasonably anticipated being haled into an lllinois court; therefore, exercising personal
jurisdiction over them would offend notions of fair play and substantial justice. See Pferson,
2016 WL 6093490, at *9 (exercising jurisdiction would offend notions of fair play and
substantial justice because there was nothing “in the parties’ submissions that demonstrates that
these Defendants regularly conduct business in lllinois”).

Plaintiff’s cited legal authority is inapposite Plaintiff relies primarily on ABN AMRO,

Inc. v. Capftal fnl ’l er., 595 F. Supp. 2d 805 (N.D. lll. 2008) and Russell v. SNFA, 965 N.E.2d l

18

 

(lll. App. Ct. 2012). ABNAmbro, In.c. is not analogous because, unlike in that case, there is no
evidence or allegation that Plaintiff s injury occurred in lllinois or that Defendants solicited
lllinois residents like the plaintiff in ABNAMRO, Inc. See ABNAMRO, Inc., 595 F. Supp. 2d at
828 (“Here, not only did the injury allegedly occur in lllinois, Plaintiff alleges that Capital,
Sarco, and Sarco’s sales agents sought out ABN to solicit it to enter the deal. Those actions
constitute sufficient contacts with lllinois to warrant exercising personal jurisdiction over them in
a case based on those contacts.”). This case is also unlike Russeli, a case involving a helicopter
crash in lllinois, a tort that occurred in lllinois, and “activities directed toward the forurn,” 965
N.E.2d at 3, 9, because the allegations in the present complaint relate to torts being committed
and directed at the states where lluknevicius and Tulegenov lived and worked, which was outside
of lllinois. (R. l, Compl. jill 13-14, 16; R. 16~2, lulmevicius Aff. at 1; R. l6-3, Tulegenov Aff. at
l; R. 28, Resp. to TSC at l (arguing that Defendants allegedly initiated a “campaign” to raid
Plaintiff s employees because those employees were more familiar with the project in the
Carolinas).) Accordingly, the Court lacks personal jurisdiction over Jul<nevicius and Tulegenov,
and the claims against them are dismissed

B. TSC

With respect to TS C, Plaintiff repeats many of the arguments that it made for the
assertion of personal jurisdiction above, namely, that specific personal jtirisdiction7 over TSC is
proper because TSC: committed torts against “an lllinois company;” solicited employees and
subcontractors subject to agreements governed by lllinois law; carried out tortious conduct

through TSC’s agent, Andrin, who resides in lllinois; and received Plaintiff s confidential files

 

7 As with Jul<nevicius and Tulegenov, Plaintiff does not dispute TSC’s assertion that the Court lacks
generaljurisdiction over it and hinges its personal jurisdiction argument on specific personal jurisdiction
(See R. 19~1, TSC’s Mem. at 3-5; R. 27, Resp. to TSC at 2-5.) Plaintiff, therefore, has not satisfied its
burden to establish general jurisdiction over TSC_ See Kz'pp, 783 F.3d at 697.

19

 

from Andrin that were stored on a computer in lllinois. (R. 27, Resp. to TSC at 3.) Plaintiff does
not allege that it had any agreement with TSC and asserts only tort claims against TS C, (R. l,
Compl. jlji 35-77); accordingly, the Court looks at any evidence or allegations of a “substantial
connection” between 'l`SC and lllinois or tortious conduct expressly aimed at lllinois with TSC’s
knowledge “that the effects would be felt~_that is, the plaintiff would be injured” in lllinois.
Ariel, 881 F.3d at 522; Tamburo, 601 F.3d at 703.

For the reasons already stated above related to Plaintiff’s failure to rebut Defendants’
affidavits, the Court rejects the argument that Andrin acted as TSC’s agent or “subagent.” (See
R. 27, Resp. to TSC at 2-3 .) That Plaintiff is an “Illinois company,” is likewise insufficient on its
own to establish personal jurisdiction over TSC for its alleged tortious conduct See Wa[den, 571
U.S. at 285 (“[Tjhe plaintiff cannot be the only link between the defendant and the forum.”).
Plaintiffs remaining arguments_that TSC allegedly received unspecified c‘iiles” from Plaintiff
stored on an lllinois computer and solicited Plaintiff’s employees and contractors that were
subject to agreements governed by lllinois law_are based on contacts that are too attenuated for
the Court to exercise personal jurisdiction over TSC.

As noted above, “[tlhe relevant contacts are those that center on the relations among the
defendant, the foium, and the litigation,” and Plaintiff has not alleged or demonstrated that the
“iiles” 'l`SC received from an illinois computer contained information that implicates Plaintiff’s
tort claims. (Sce R. 27-l, Malkani Decl. at 1.) ln addition, that the files Were located on an
illinois computer as opposed to a computer in another state concerns Plaintiff’s conduct related
to data storage rather than TSC’s conduct, which is the relevant inquiry for personal jurisdiction
See Walden, 571 U.S. at 291 (observing that although “some of the cash seized in Georgia

‘originated’ in Nevada, . . . that attenuated connection was not created by petitioner”). Plaintiff

20

 

does allege, however, that Jul<nevicius received and requested Plaintiff’s confidential
information from Andrin through phone communications, but that confidential information is
alleged to be connected to the project in the Carolinas. (R. 1, Compl. jlll 13-30.) Thus, the
confidential information relevant to this litigation that Andrin sent to TSC does not have a
substantial connection to lllinois. See Zep, Inc., 2010 WL 1195094, at *5.

That Plaintiff’s employees and contractors had agreements with Plaintiff governed by
lllinois law does not demonstrate that TSC “expressly aimed” its conduct at lllinois or committed
torts in lllinois because the complaint relates to out-of-state employees and a project located in
Noith and South Carolina. (R. l, Compl. jlll 13-14, 16; R. 22, Greenan Decl. at 2.) Nor is there
evidence that Plaintiff’ s claims “arise directly out of’ TSC’s “contacts with lllinois,” as opposed
to the Carolinas. Toml)ur'o, 601 F.3d at 709; see also Zep, lnc., 2010 WL 1195094, at *5
(dismissing defendants for lack of personal jurisdiction based on misappropriation of trade
secrets because the “complaint contains no allegations placing either the misappropriation or use
of . . . trade secrets in lllinois”). Without such allegations or evidence, the Court cannot exercise
specific personal jurisdiction over TSC. See Tamburo, 601 F.3d at 708 (declining to exercise
jurisdiction over an Australian company because there “were no allegations that . . . anyone . . .
associated with [the Australian company] acted . . .with the specific purpose of inflicting injury”
in lllinois). Because Plaintiff fails to provide evidence of a substantial connection between TSC
and lllinois, the Court must dismiss the claims against 'l`SC for lack of personal jurisdiction See
Ariel, 881 F.Bd at 522.

Plaintiff submits that TSC itself has put forth evidence establishing personal jurisdiction
(R. 27, Resp. to TSC at 3.) TSC’s evidence shows that, during the time implicated by the

complaint, TSC worked on a total of l,499 cellular towers, and nine of those towers were in

21

 

lllinois. (R. 22, Greenan Decl. at 2.) The last time TSC installed equipment on a cellular tower in
lllinois was in luly 20l7. (Icl.) During 2017, TSC’s revenue from projects in lllinois comprised
0.8% of its national revenue. (ld.) While TSC does have some contacts with lllinois, those
contacts “must directly relate to the challenged conduct or transaction” for the Court to have
personal jurisdiction over TSC. N. Groin Mlcrg., L_LC, 743 F.3d at 492 (citation omitted); see also
Tamburo, 601 F.3d at 702 (“To support an exercise of specific personal jurisdiction, the
defendant’s contacts with the forum state must directly relate to the challenged conduct or
transaction; we therefore evaluate specific personal jurisdiction by reference to the particular
conduct underlying the claims made in the lawsuit.”). These contacts with lllinois are negligible
compared to TSC’s overall business and, more importantly, Plaintiff does not demonstrate how
TSC’s minimal contacts with lllinois directly relate to TSC’s alleged solicitation of employees
and use of trade secrets to gain a competitive advantage over Plaintiff on a construction project
in the Carolinas. See Taml)uro, 601 F.3d at 702. Accordingly, the Court does not find that TSC’s
contacts with lllinois are sufficient to defeat TSC’s motion to dismiss

Finally, Plaintiff argues that Juknevicius_TSC’s employee_solicited Plaintiff’s
employees through Andrin~an illinois resident; consequently, the Court may exercise personal
jurisdiction over TSC. (R. 27, Resp. to TSC at 3-4.) While this contact is meaningful for
purposes of the personal jurisdiction analysis, the Court finds that it is not enough to establish
personal jurisdiction

Plaintiff does not dispute that luknevicius and TSC’s other employees during the relevant
period were residents of a state other than lllinois (R. 22, Greenan Decl. at 2 ; R. 16~2,
luknevicius Aff. at 1.) As a result, all the alleged tortious conduct in this case involves TSC

employees such as luknevicius who lived outside of lllinois and the solicitation of non-lllinois

22

 

residents to work for TSC and divulge trade secrets related to a construction project outside of
lllinois. (R. 1, Compl. jljl 41-77; R. 27, Resp. to TSC at 1 (“TSC presumably [“raided” Plaintiff s
employeesl because . . . [Plainitff’ sl employees were familiar with the customer-contacts on the
Carolina TMO Proj ect”).) Plaintiff’ s claims against TSC include: tortious interference with
Plaintiff’s employment and subcontractor agreements for out-of-state employees and
subcontractors (Count ll), “unlawful competition” against TSC related to a project in the
Carolinas (Count lll), misappropriation of trade secrets related to a project in the Carolinas
(Counts lV and V), and constructive fraud as a result of lul<nevicius’ and Tulegenov’s (both non-
lllinois residents) disclosure of confidential information to TSC, an entity that is not from
lllinois. (R. l, Compl. jljl 4l-77.) Plaintiff also does not dispute that luknevicius was hired by
TSC to develop a North Carolina office for TSC. (R. 16~2, Jul<nevicius Aff. at 2.)

The Couit, therefore, concludes that, based on the record and allegations as a whole,
Juknevicius’ contact with Andrin is not enough to exercise personal jurisdiction over TSC
because it does not amount to a substantial connection with lllinois. See Arz'el, 88l F.Bd at 523
(“lf trademark infringement happencd, that wrong occurred in Florida, or perhaps some other
state where people who wanted to do business with Ariel lnvestments ended up dealing With
Ariel Capital because of the similar names. That state cannot be lllinois, where Ariel Capital
lacks clients.”); Hcmg Glr`cle USA, LLC v. Coastal Aviation Maim‘., LLC, No. 16 C 6905, 2017
WL 1430617, at *3 (N.D. lll. Apr. 18, 20l7) (“And when as here a claimed injury is purely
economic, the plaintiff must allege facts showing that the defendant intended to affect an lllinois
interest, akin to the pinposeful~availment requirement[.]”); cf TEKsystems, Inc. v. Moclis, Inc.,
No. CIV.A. 08 C 5476, 2008 WL 5155667, at *3 (N.D. lll. Dec. 5, 2008) (“Pelligrini solicited

Lukas_an lllinois resident_to leave TEKsystems’ Downers Grove, lllinois office to work for

23

 

Modis in its lllinois office. Lukas left TEKsystems to join l\/lodis, Pelligrini could reasonably
anticipate being haled into an lllinois courtl.l”).

Additionally, viewing the record as a whole, the Court concludes that exercising
jurisdiction over TSC would offend traditional notions of fair play and substantial justice. See
Broolc, 873 F.Bd at 552. The misconduct alleged by Plaintiff relates to a construction project in
the Carolinas, and none of TSC’s employees resided in lllinois during the incidents in question
(R. 1, Compl. jljl 13-14, 16; R. 22, Greenan Decl. at 2.) This fact, combined with TSC’s minimal
contact with lllinois, leads the Court to conclude that TSC could not have reasonably anticipated
being haled into court in lllinois based on its actions connected to a project in the Carolinas. See
Tamburo, 601 F.3d at 70l (“[E]ach defendant must have purposely established minimum
contacts with the forum state such that he or she should reasonably anticipate being haled into
court there (citation and internal quotation marks omitted)). The burden on TSC to litigate this
case in lllinois would be significant, and it would not be efficient or in the interest of lllinois or
the several states’ interests to have this case involving conduct that almost exclusively occurred
outside of lllinois to be litigated in lllinois. See Lab£est lnr’l, Inc., 766 F. Supp. 2d at 864;
Pr`erson, 2016 WL 6093490, at *9; cf Horz`zon Marrix, LLC v. chalehaven Capital Fuml, Ltd.,
`No. l1 C 2655, 2012 WL 379601, at *5 (N.D. lll. Feb. 3, 2012) (noting that “lllinois does have a
strong interest in providing a forum for its residents and local businesses to seek redress for tort
injuries,” but dismissing for lack of personal jurisdiction because “Defendants could not
reasonably anticipate being haled into court” in lllinois). Accordingly, the Court grants TSC’s
motion to dismiss for lack of personal jurisdiction

Because the pending motions to dismiss are granted for lack of personal jurisdiction, the

Court does not reach the merits of Defendants’ motions to dismiss for failure to state a claim

24

 

pursuant to Rule 12(b)(6). See Burmasrer _v. Hermarz, 737 F. App’x 790, 791 (7tb Cir. 2018)
(“Because the court lacked jurisdiction, it should not have gone on to consider whether
Burmaster’s complaint stated a claim[.j”).

II. Plaintiff’s Failure to Effect Service on Kosmaiylov

As noted above, Plaintiff filed its complaint on April 24, 2018, more than six months ago.

(R. 1, Compl.) Plaintiff has not filed any proof that it effected service on Kosmaiylov, who has
not yet appeared before the Court and is the remaining Defendant in this case. Plaintiff also does
not refute Defendants’ assertion that Kosmaiylov has not yet been served (See R. 16-4,
lndividual Defs.’ l\/iern. at 1 n.1; R. 28, Resp. to lndividual Defs.) Federal Rule of Civil
Procedure 4(m) provides that “[ilf a defendant is not served within 90 days after the complaint is
filed, the court-on motion or on its own after notice to the plaintiff--must dismiss the action
without prejudice against that defendant or order that service be made within a specified time.”
FED. R. CIV. P. 4(m). Kosmaiylov has not been served for more than 90 days after the complaint
was filed on April 24, 2018. (See R. 1, Compl.) The Court, therefore, pursuant to Rule 4(m),

hereby dismisses defendant Kosmaiylov without prej udice.

25

 

CONCLUSION
For the foregoing reasons, Juknevicius’ and 'l`ulegenov’s motion to dismiss for lack of
personal jurisdiction (R. 16-1) is GRANTED. TSC’s motion to dismiss for lack of personal
jurisdiction (R. 19) is also GRANTED. The claims against TSC, luknevicius, Tulegenov, and
Kosrnaiylov are DISMIS SED without prejudice to the filing of a complaint in an appropriate

venue which has personal jurisdiction over the proposed defendants

ENTERED; Z£

Chief Judge Rubén Castillo
United States District Court

Dated: ()ctober 30, 2018

26

